DETAILED ACTION
This communication is in response to the amendment/remarks filed 12 September 2022.
Claims 1-24 have been canceled. Claims 25-66 have been added.
Claims 25-66 are currently pending.  
Claims 25-66 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The objections to the claims are withdrawn because the claims that were objected to have been canceled.
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that the claims recite a “standardized unit” and provides a new methodology by which sponsorships are bought and sold. Applicant argues that the claims disclose an integration into a practical application and an inventive step is disclosed. As an initial matter, “inventive step” is not relevant under the § 101 analysis. During the “practical application” analysis, the “additional elements” or elements that exist outside of the abstract idea are analyzed. In the present case, these additional elements are all generic computer components that are merely implementing the abstract idea. Thus, as shown in the rejection below, the claims do not recite patent eligible subject matter.
Regarding 35 USC § 103, Applicant argues that the EIQ referenced in Watt is not the standardized unit calculated in the present invention. Examiner respectfully disagrees. Applicant is reading limitations into the claims which are not present. The claims recite “a calculation of a cost per unit for the project, said cost per unit based on the size of the audience and the price for said content.” This recitation does not limit the calculation to only utilizing size of the audience and the price for said content.  Nor does it preclude an aggregated view of the effectiveness of a brand across media types over time. While the metric utilized in Watt may take into consideration additional data points, the claims do not limit the calculation to just the data points recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The clams recite the concept of an exchange or marketplace wherein multiple users can publish offers and multiple users can respond to such offers via bids. This concept falls into the certain methods of organizing human activities grouping of abstract ideas including commercial interactions and managing interactions between people.
The dependent claims further limit the abstract idea by further defining different functionalities such as the ability to search the published offers and to include multiple parameters regarding an offer. These limitations do not take the claims out of the abstract idea grouping.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a database, a memory storage unit, and a processing unit. The claims include no more than the mere instructions to apply the exception using these generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-28, 30, 31, 33, 35-41, 43-49, 51, 52, 54, 56-62, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0358698 (“Murphy”) in view of U.S. 2016/0267530 (“Watt”).

Regarding Claims 25 and 46, Murphy teaches a method and system for creating a virtual exchange to trade sponsorships for content, said method comprising
creating a content database, said content database containing at least one project published by a content creator, said project including at least parameters of size of audience for said content and price for said content; storing said content database in a memory storage unit (See “In one embodiment, an influencer/publisher profile may include an influencer/publisher name, gender, income (e.g., individual or household), email addresses, avatar, picture, birthday, text message addresses, social media accounts used, languages spoken, advertising rates, financial account information, phone numbers, addresses, and/or the like … In one embodiment, an influencer/publisher (e.g., operating an influencer/publisher computing entity 105) may also input the prices for which the influencer/publisher is willing to accept advertising opportunities. Such prices may be referred as an "Ask Price" or a "Buy Now Price." Such prices may be platform specific (e.g., Facebook, Twitter, etc.), opportunity specific (e.g., commenting, tweeting, etc.), and/or the like” in ¶ 0044 and “In one embodiment, as shown in FIGS. 4A and 4B, an influencer/publisher or someone on behalf of an influencer/publisher (e.g., operating an influencer/publisher computing entity 105 executing an influencer/publisher application, browser, dashboard, user interface, and/or the like) can input various information to create or update an influencer/publisher profile for storage and use by the enterprise computing entity 100 (e.g., via an influencer/publisher database), as shown in blocks 402-414 of FIG. 4A. Such profiles can be created, stored, edited, and/or customized manually, automatically, and/or semi-automatically to adapt to various needs and circumstances” in ¶ 0043.); 
receiving, in response to a query conducted by a sponsor of a sponsorship via a processing unit, details of at least one project; publishing the details of said project to the exchange for viewing by the sponsor (See “In one embodiment, the enterprise computing entity 100 can provide advertisers (e.g., individuals, advertising agencies, companies, public relations firms, and/or the like) with the ability to search for and identify influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) who may be candidates for their advertising opportunities. For example, as shown in FIGS. 9, 34, 35, 36, and 38, an advertiser (e.g., operating an advertiser computing entity 110) may be able to search for influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) based on information stored by the enterprise computing entity 100 as part of the influencers'/publishers' profiles. This may include searching for influencers/publishers based on areas of interest, geographic location, languages spoken, age range, gender, life stage, race, income level, profession or area of profession, popular groups, favorites, and/or the like” in ¶ 0062 and “In one embodiment, as an advertiser (e.g., operating an advertiser computing entity 110) searches for, filters, or sorts influencers/publishers, the enterprise computing entity 100 can provide information from the profiles of the influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) who satisfy the search, filter, or sort for viewing by the advertiser. In one embodiment, the advertiser (e.g., operating an advertiser computing entity 110) may also have the ability to configure how information about the identified influencers/publishers is displayed” in ¶ 0063.);
Murphy does not expressly teach parameters of length of content; said published project includes a calculation of a cost per unit for the project, said cost per unit based on the size of the audience and the price for said content.
However, Watt teaches parameters of length of content (See “assuming the opportunity is not then closed, an entity may decide to make a bid during the post-production phase because it has determined that the production, the expected audience, and the placement duration represent a possible high E*IQ” in ¶ 0033 and “In this example, cell phones will be used in all episodes for a new TV series. Producers can use this feature to sell series of avails without significant upfront work, such as entering specific data (time, duration, script mention, and the like), and buyers can use this feature obtain a scientific measurement (analogous to pay per click) for avails, as preferably the system has access to third party measurement data, as previously noted” in ¶ 0054.); said published project includes a calculation of a cost per unit for the project, said cost per unit based on the size of the audience and the price for said content (See “Preferably, different weights are associated with each placement type, thus influencing the brand integration unit value calculation. The weight values may be informed or influenced by historical data or other statistics. A second metric is an aggregate of brand integration units, e.g., over all media, or with respect to a specific media type, over a continuing time period. This second metric is sometimes referred to herein as an ENTERTAINMENT INTEGRATION QUOTIENT™ (or E*IQ™). Typically, an end user entity buys UBI and the system measures E*IQ, which value typically increases over time and use of the system. E*IQ thus is an aggregated view of the effectiveness of a brand across some or all of the media types over time. A third metric is a media value, which represents, once again for a given time period, a monetary amount typically calculated as E*IQ times a quotient of: average advertising rate and average audience size (e.g., measured as HH GRP or equivalent). The media value may be calculated and displayed on an aggregate media basis, or with respect to a specific media type, or the like” in ¶ 0032.)
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Murphy and Watt to provide a measurement of cost and audience size and include length of content as a parameter. The motivation is to provide as much information as possible to the user so that they may make an informed decision about a potential purchase/bid.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 26 and 47, Murphy does not expressly teach the exchange is an auction and sponsors are able to view and bid against other sponsors to purchase the project.
However, Watt teaches the exchange is an auction and sponsors are able to view and bid against other sponsors to purchase the project (See “A hosted solution according to the invention provides the marketplace participants with the ability to track and manage product placement and brand integration opportunities throughout an entire media production and distribution lifecycle that includes: pre-production, production, post-production, broadcast/distribution, as well as post-broadcast interactivity or other transactional commerce. Thus, for example, in pre-production, a seller can reveal an apparel opportunity for a popular television show (e.g., “in scene 1, the lead character walks into a room with a red shirt”), in the production phase, a buyer (e.g., Nike, Gap, Abercrombie & Fitch, or the like) can then bid on the avail and, if the bid is accepted, purchase the opportunity. Or, assuming the opportunity is not then closed, an entity may decide to make a bid during the post-production phase because it has determined that the production, the expected audience, and the placement duration represent a possible high E*IQ” in ¶ 0033.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Murphy and Watt to allow sponsors to bid against each other to purchase a project. While Murphy does discuss allowing sponsors to contact an influencer about a potential sponsorship and allows for bidding by influencers, there is not an express teaching of sponsors bidding against each other to purchase an offer. The motivation is to provide additional functionality as shown in Watt.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 31 and 52, these claims are substantially similar to claims 25, 26, 46, and 47 and are rejected similarly.
Regarding Claims 27 and 48, Murphy further teaches a content creator includes multiple parameters regarding the project to the exchange (See “In one embodiment, an influencer/publisher (e.g., operating an influencer/publisher computing entity 105) may also input the prices for which the influencer/publisher is willing to accept advertising opportunities. Such prices may be referred as an "Ask Price" or a "Buy Now Price." Such prices may be platform specific (e.g., Facebook, Twitter, etc.), opportunity specific (e.g., commenting, tweeting, etc.), and/or the like” in ¶ 0044.).
Regarding Claims 28, 33, 49, and 54, Murphy further teaches the exchange provides a search engine to allow a sponsor to search the content database based on preferred criteria (See “In one embodiment, the enterprise computing entity 100 can provide advertisers (e.g., individuals, advertising agencies, companies, public relations firms, and/or the like) with the ability to search for and identify influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) who may be candidates for their advertising opportunities. For example, as shown in FIGS. 9, 34, 35, 36, and 38, an advertiser (e.g., operating an advertiser computing entity 110) may be able to search for influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) based on information stored by the enterprise computing entity 100 as part of the influencers'/publishers' profiles [published offers]. This may include searching for influencers/publishers based on areas of interest, geographic location, languages spoken, age range, gender, life stage, race, income level, profession or area of profession, popular groups, favorites, and/or the like [preferred criteria]” in ¶ 0062.).
Regarding Claims 30, 35, 51, and 56, Murphy further teaches a sponsor may purchase multiple projects in one transaction (See “Once the content "goes live," the enterprise computing entity 100 can indicate the advertising opportunity as "complete" or "closed" (unless multiple advertising opportunities can be accepted for the same) and provide the payment or other incentive to the appropriate parties” in ¶ 0079.).
Regarding Claim 36 and 57, Murphy teaches a method and system for soliciting proposals to create content on a virtual exchange, said method comprising 
creating a campaign database, said campaign database containing at least one offer to purchase content by a sponsor, said offer to purchase including at least parameters of desired audience size and price payable for said content; storing said campaign database in a memory unit (See “Embodiments of the present invention provide advertising opportunities. For example, influencers/publishers may create a user profile (or a set of associated user profiles) indicating the reach they may have (e.g., indications of size of following or fan-base, demographics related to following or fan-base, and/or the like). In some embodiments, advertisers may also create a user profile. Influencers/publishers and advertisers may then contract with one another for influencers/publishers to provide advertising content in exchange for payment” in ¶ 0004, “In one embodiment, an advertiser (e.g., in communication with an enterprise computing entity 100) can input or provide one or more advertising opportunities, as indicated by block 1602 of FIG. 16. As noted, advertising opportunities may be opportunities to receive payment or some other incentive for advertising (e.g., promoting, influencing, etc.) a product, service, article, photograph, blog, offering, opportunity, position, event, show, program, and/or the like” in ¶ 0056, and “In another aspect, systems for providing advertising opportunities are provided. In one embodiment, the system comprises at least one memory storage area, the at least one memory storage area configured to store at least one or more advertiser profiles and one or more influencer profiles” in ¶ 0006.);
receiving, in response to a query conducted by a content creator via a processing unit, details of at least one campaign; publishing the details of said campaign to the exchange for viewing by the content creator (See “In one embodiment, the enterprise computing entity 100 can provide influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) with the ability to search for and identify advertising opportunities. For example, in one embodiment, the enterprise computing entity 100 may provide influencers/publishers (e.g., operating influencer/publisher computing entities 105) with the ability to identify advertising opportunities in a similar manner as advertisers finding influencers/publishers. For example, an influencer/publisher (e.g., operating an influencer/publisher computing entity 105) may be able to search for advertising opportunities based on information submitted to the enterprise computing entity 100 when advertisers (e.g., operating advertiser computing entities 110) submitted the advertising opportunities. This may include searching for advertising opportunities based on areas of interest, geographic location, languages spoken, age range, gender, life stage, race, income level, profession or area of profession, popular groups, favorites, and/or the like” in ¶ 0068 and “In one embodiment, as an influencer/publisher (e.g., operating an influencer/publisher computing entity 105) searches for, filters, or sorts advertising opportunities, the enterprise computing entity 100 can provide information from the advertising opportunities that satisfy the search, filter, or sort for viewing by the influencer/publisher” in ¶ 0069.);
making the project available for fulfillment by the content creator, wherein the exchange allows the content creator to submit a proposal for the campaign for approval by the sponsor (See “In one embodiment, influencers/publishers (e.g., operating influencer/publisher computing entities 105) can view, accept, and/or bid on the advertising opportunities and interact with advertisers (e.g., individuals, advertising agencies, companies, public relations firms, and/or the like) regarding the same” in ¶ 0072 and “In one embodiment, influencers/publishers (e.g., operating influencer/publisher computing entities 105) can also bid on (e.g., offer to perform or carry out) advertising opportunities of interest (see FIGS. 16-22) based on searches, filters, sorts, shares, and/or the like. For example, an influencer/publisher (e.g., operating an influencer/publisher computing entity 105) may view, bid on, negotiate about, and/or the like such opportunities via the appropriate application, browser, dashboard, user interface, and/or the like, as indicated by block 1704 of FIG. 17, block 1804 by FIG. 18, and block 2104 by FIG. 21. That is, the enterprise computing entity 100 may provide the influencer/publisher (e.g., operating an influencer/publisher computing entity 105) with ability to perform or carry out such actions via the appropriate application, browser, dashboard, user interface, and/or the like” in ¶ 0074.).
Murphy does not expressly teach a calculation of a cost per unit for the campaign, said cost per unit based on the size of the audience and the price for said content.
However, Watt teaches a calculation of a cost per unit for the campaign, said cost per unit based on the size of the audience and the price for said content (See “Preferably, different weights are associated with each placement type, thus influencing the brand integration unit value calculation. The weight values may be informed or influenced by historical data or other statistics. A second metric is an aggregate of brand integration units, e.g., over all media, or with respect to a specific media type, over a continuing time period. This second metric is sometimes referred to herein as an ENTERTAINMENT INTEGRATION QUOTIENT™ (or E*IQ™). Typically, an end user entity buys UBI and the system measures E*IQ, which value typically increases over time and use of the system. E*IQ thus is an aggregated view of the effectiveness of a brand across some or all of the media types over time. A third metric is a media value, which represents, once again for a given time period, a monetary amount typically calculated as E*IQ times a quotient of: average advertising rate and average audience size (e.g., measured as HH GRP or equivalent). The media value may be calculated and displayed on an aggregate media basis, or with respect to a specific media type, or the like” in ¶ 0032.)
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Murphy and Watt to provide a measurement of cost and audience size. The motivation is to provide as much information as possible to the user so that they may make an informed decision about a potential purchase/bid.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 37 and 58, Murphy further teaches the exchange is an auction and allows content creators to bid against each other to create content for a campaign (See “In one embodiment, once campaign has been created for an advertising opportunity, the enterprise computing entity 100 can allow various influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) to view, accept, and/or bid on the advertising opportunity. Also, the enterprise computing entity 100 can provide an interface, for example, for the advertiser (e.g., operating an advertiser computing entity 110) to return to the campaign to review information about the influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) who have viewed, accepted, and/or bid on the advertising opportunity” in ¶ 0061.).
Regarding Claims 41 and 62, these claims are substantially similar to claims 36 and 57 and are rejected similarly.
Regarding Claims 38, 43, 59, and 64, Murphy further teaches a sponsor includes multiple parameters regarding the campaign (See “Step 706, the advertiser (e.g., operating an advertiser computing entity 110) may define the opportunity” in ¶ 0085 and “At step 708, the advertiser (e.g., operating an advertiser computing entity 110) may provide information regarding the type of influencer/publisher/creator the advertiser would like to participate in the advertising opportunity” in ¶ 0086.).
Regarding Claims 39, 44, 60, and 65, Murphy further teaches the exchange provides a search engine to allow a content creator to search the campaign database based on preferred criteria (See “In one embodiment, the enterprise computing entity 100 can provide influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) with the ability to search for and identify advertising opportunities. For example, in one embodiment, the enterprise computing entity 100 may provide influencers/publishers (e.g., operating influencer/publisher computing entities 105) with the ability to identify advertising opportunities in a similar manner as advertisers finding influencers/publishers. For example, an influencer/publisher (e.g., operating an influencer/publisher computing entity 105) may be able to search for advertising opportunities [published offers] based on information submitted to the enterprise computing entity 100 when advertisers (e.g., operating advertiser computing entities 110) submitted the advertising opportunities. This may include searching for advertising opportunities based on areas of interest, geographic location, languages spoken, age range, gender, life stage, race, income level, profession or area of profession, popular groups, favorites, and/or the like [preferred criteria]” in ¶ 0068.).
Regarding Claims 40, 45, 61, and 66, Murphy further teaches a proposal may be part of multiple auctions simultaneously based on multiple creators' preferred criteria (See “In one embodiment, once campaign has been created for an advertising opportunity, the enterprise computing entity 100 can allow various influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) to view, accept, and/or bid on the advertising opportunity. Also, the enterprise computing entity 100 can provide an interface, for example, for the advertiser (e.g., operating an advertiser computing entity 110) to return to the campaign to review information about the influencers/publishers (e.g., individuals, talent agencies, blog networks, crossover publishers, and/or the like) who have viewed, accepted, and/or bid on the advertising opportunity” in ¶ 0061 and “In one embodiment, as previously discussed, such bids may be entered by multiple parties” in ¶ 0076.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2004/0220827 (“Ansel”): Ansel discloses a web-based sponsorship exchange facilitates forming an agreement between an "owner" of a marketing, sales, technical, or other business event and one or more asset/service providers in which fees for services/assets to be provided for the event are leveraged in full or in part by service/product placements, advertising, and other sponsorship or marketing opportunities for the asset/service provider related to the event or the event owner.
U.S. 2002/0091767 (“Munson”): Munson’s invention comprises methods and apparatus for creating a new marketplace for the sponsorship industry. In one embodiment of the invention, a website allows users to view information concerning a multiple listing of events that may be sponsored. Requests for sponsorship proposals (RFPs) are received from buyers, and displayed to sellers on the website. Sellers may then respond to an RFP by completing a form displayed on the site. Additional information may be obtained by either party, and the site may be used to secure a transaction between the parties. In another embodiment of the invention, the website offers a corporate management tool which may be employed to organize information about the sponsorship of events.
U.S. 2016/0034935 (“Neb”): Neb discloses an advertising system for automatically selecting an influencer suitable for endorsing a brand's product or service is also disclosed. The advertising system is selectively in operative communication with one or more influencers and one or more brands. The advertising system comprises of an influencer data repository configured to store the data relating to a plurality of registered influencers and a brand data repository configured to store the data relating to a plurality of brand's offering product or service for endorsement. The advertising system further comprises of an advertising engine, selectively in operative communication with the influencer data repository, configured to select an influencer to endorse at least one product or service by an influencer-brand metric. The influencer-brand metric comprises a plurality of identifiers to automatically evaluate an influencer's awareness, appeal and relevance to a brand's image and their influence on consumer buying behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688